 222DECISIONSOF NATIONALLABOR RELATIONS BOARDWisconsin RiverValleyDistrict Council of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOandrSkippyEnterprises,Inc.Case30-CB-626June 7, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 26, 1974, Administrative Law JudgeArthur Leffissuedthe attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answeringbrief to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Wisconsin RiverValley District Council of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO,Wausau,Wisconsin, its officers, agents, and repre-sentatives,shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon acharge filed August 20, 1973, by Skippy Enterprises, Inc.,theGeneral Counsel of the National Labor RelationsBoard,by the ActingRegional Directorof Region 30,issued a complaint, dated November 14, 1973, against thelabororganizationnamed above, Respondent herein,alleging thatRespondent had engaged in unfair laborpracticeswithin the meaning of Section 8(b)(1)(B) andSection 2(6) and (7) of the National Labor Relations Actby conduct hereinafter specified. Respondent filed ananswer in which it denied the commission of the allegedunfair labor practices and asserted by way of an affirma-tivedefense that the complaint's alleged unfair laborpractices are time-barred by the limitations proviso ofSection10(b) of the Act. A hearing was held at WisconsinRapids,Wisconsin,on January 3, 1974. Briefs were filed bythe General Counsel, by Respondent, and by the ChargingParty on January 30, 1974.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS1.COMMERCESkippy Enterprises,Inc. (Employer),a Wisconsin corpo-ration with its principal office located at Stevens Point,Wisconsin,isengaged in the building and constructionindustry.During 1973,a representative period,the Em-ployer's indirect purchases of goods and materials emanat-ing outside the State of Wisconsin were of a value in excessof $50,000.Respondent admits,and it is found, that theEmployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent,Wisconsin River Valley District Council oftheUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesThis case is concerned with an alleged 8(b)(1)(B)violation.More specifically, Respondent is charged withviolating that section of the Act by instituting internalunion disciplinary proceedingsagainstRaymond Schulistfor failing to comply with a "no contract-no work" order ofRespondent, by levying a fine of $1,300 against Schulist forthat union offense, and by thereafter instituting a statecourt action against Schulist to collect thatfine.Schulist isalleged at thetimes materialherein to have been employedby the Employer as a construction superintendent. Res-pondent admits taking the disciplinary action stated in thecomplaint. It disputes, however, that Schulist was em-ployed in a superintendent's capacity and was a represent-ativeof the Employer withinthemeaningof Section8(b)(1)(A). It further asserts that, even if Schulist didoccupy a supervisory position, it cannot be held to haveviolatedSection 8(b)(1)(B),both because it had noknowledge of Schulist's supervisory status at the time thedisciplinary actionwas taken, and because the unionoffense for which Schulist was fined was related solely towork he performed as a carpenter and had nothingwhatever to do with his performance of supervisory duties.In addition,Respondent pleads affirmatively that theBoard "lacks jurisdiction" over the alleged unfair laborpractices because the fine was levied on September 30,1972, and the charge herein was not filed until August 20,1973, more than 6 months later. The complaint anticipatesthe 10(b) defense,alleging asa response thereto thatSchulistwas not made aware of the fine until June 22,1973, when the state court collection action was filed. It istheGeneral Counsel's position that the 10(b) limitationsperiod did not begin to run until knowledge of the uniondisciplinary action was brought home to Schulist.211NLRB No. 40 WISCONSIN RIVERVALLEY DISTRICT COUNCIL223B.Chronology of EventsFor some years prior to 1972, the Employer was either aparty to, or had agreed to be bound by, collective-bargaining agreements negotiated by Respondent withareabuilding contractors covering their carpenter employ-ees. The last contract to which the Employer had agreed tobe bound was for a term that expired in April 1971.Thereafter, apparently in January 1972, a new contract wasnegotiated by Respondent with a negotiating committeefor area contractors, but a substantial number of contrac-tors, the Employer among them, who had previously beensignatoriesto contractswithRespondent, refused tobecome parties to the newly negotiated agreement. As aresult, the constituent locals of the Respondent Counciladopted a "no contract-no work" resolution, and, onFebruary 21, 1972, issued a notice to all their membersprohibiting such members from performing work for anybuildingcontractor that did not have an executedcollective-bargainingcontractwithRespondent. It isundisputed that Raymond Schulist, then a member of oneofRespondent's constituent locals, was given notice ofRespondent's "no contract-no work" order.At the time of the issuance of the "no contract-no work"order, Schulist was working for Respondent at a largeconstruction project at Stevens Point, Wisconsin, known astheMadison View Apartments project. Although Schuhstwas then an hourly rated employee who was beingcompensated at the regular scale for journeyman carpen-ters,itis the position of the GeneralCounsel and theCharging Party, which I find in the subsection below to besupported, that Schulist had been vested with sufficientlysubstantialauthority by the Employer to place him in thecategory of a supervisor within the meaning of the Act. It isnot disputed by the General Counsel and the ChargingParty, however, that in addition to his supervisory duties,Schulist, both before and after the "no contract-no work"order became effective, spent a substantial portion of hisworking time at the project performing manual work as acarpenter.When Schulist received notice of Respondent's "nocontract-nowork" order, he discussed the order withChester Skippy, the Employer's president and sole owner.Skippy told Schulist that it was up to him (Schulist) todetermine whether or not to comply with the order, thatSchulist could do as he pleased, but that if Skippy were inSchulist's shoes and occupied a position as "superintend-ent" on the job he would continue to work. Schulist, actingon that advice, decided not to comply with the "nocontract-nowork" order and thereafter continued toperform his previous functionson the job, not only those ofa supervisory nature, but those of a carpenter journeymanas well.Prior to theissuanceof the "no contract-no work" order,Edwin F. Kiyek, Respondent's business representative, hadvisited the Madison View Apartments construction projecton a number of occasions and had observed Schulistperforming work at that project of a kind customarilyperformed by journeyman carpenters. After the effectivedate of the order, Kiyek again visited that project where heobserved Schulist performing journeyman carpenter workin apparent disregard of that order. The Union had neverbeen informed by either the Employer or Schulist thatSchulist had been delegated supervisory responsibilities,and Kiyek, as appears from his credited testimony, had noindependent knowledge of that fact. Kiyek assumed fromthe fact that the Employer continued to make contrib-utions for Schuhst in Respondent's health and welfare fundthat Schulist, both before and after the "no contract-nowork" order, remained in the category of a union memberjourneyman carpenter.On May 5, 1972, Kiyek filed a complaint with the Unionthat Schulist was violating Respondent's "no contract-nowork" order by continuing to work for the Employernotwithstanding the Employer's failure to sign Respon-dent'scurrentworking agreement. Based on Kiyek'scomplaint, Respondentissued a summonsfor Schulist toappear before Respondent's executive board on May 26,1972. It is not clear whether this summons was actuallyserved on Schulist; Schulist testified that he could notrecall receiving it, and Respondent offered no independentproof at the hearing to establish service of that summons.The record does clearly establish, however, and this isadmitted by the General Counsel, that subsequently, onSeptember 15, 1972, a further summons issued by Respon-dent was served on Schulist calling on him to appearbeforeRespondent's trial committee to defend chargesagainsthim that he had violated Respondent's "nocontract-no work" order. Schulist chose to ignore thatsummons and did not appear at the scheduled hearingbefore the trial committee. On September 30, 1972, a trialof Schulist was conducted by Respondent's trial commit-tee;Schulistwas found guilty, as charged, of violatingRespondent's "no contract-no work" order by performingwork for the Employer while that order was in effect; and afineof $1,300 was levied against him for that unionoffense.On or about June 22, 1973, Respondent instituted alawsuit against Schulist in the Circuit Court of PortageCounty, Wisconsin, for the collection of the $1,300 fine. Itis undisputed that no prior notice of the actual impositionof the fine had been given by Respondent to Schulist or theEmployer, and that Schulist and the Employer learned ofthe fine for the first time when the summons and complaintwas served on Schulist in the state court action.Shortly after the institution of the state court collectionaction, Schulist and Skippy in separate letters addressed toRespondent's attorney protested the disciplinary actiontaken by Respondent,asserting,inter alia,that Schulist hadbeen employed as a supervisor and therefore was notproperly subject to discipline by Respondent. As appearsfrom Kiyek's testimony, this was the first notice given theRespondent that Schulist's position with the Employer wasclaimed to be a supervisory one. Counsel for Schulist,responding to the complaint, also asserted, in part, that thefine levied against Schulist was unlawful under the Actbecause he had been employed as a supervisor, andrequested in effect that the state court collection action bewithdrawn for that reason. In response, counsel forRespondent advised Schulist's counsel, under date of July20, 1973, that "the position of the union is that [Schulist]was non-supervisory but that even if he were [a supervisor]the recent decisions in the 9th C.A. and the C.A.D.C. 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDauthorize the -imposedfines."Respondent declined towithdrawthe statecourt action it instituted to collect the-fine.-On Aug et-2O, 1973, the Employer filed the 8(b)(l)(B)unfair labor practice charge giving rise to this proceeding.C.As to Sehulist's Supervisory Status1.The testimonyRespondent called no witnessesof its own on the issue ofSchulist's supervisorystatus,and the evidence in the recordrelating to it is confinedto testimony given by Schulist andby Chester Skippy, the Employer's president and soleowner.The followingappearsfrom their mutually corrobo-rated anduncontradicted testimony.Schulist has beenin the Employer's employ since 1967.Prior toMarch 1971,his regularwork duties had beenthoseof a nonsupervisory journeyman carpenter, but hehad onseveral occasions been entrustedby Skippy to runsmall jobsfor the Employer. Richard Blenker had beenemployed by the Employer as its job superintendent andhad supervisedthe Employer's larger jobs.InMarch 1971, the Employer began work on theMadison View Apartments construction project at StevensPoint,Wisconsin.Thiswas the largestjob the Employerhad ever undertaken. That project, which was beingerected at a totalcost of $1.2 million, was spread over alarge area,two city blocks long and one city block wide,and consistedof 14 buildings, including 13 apartmentbuildings containingfrom 14 to 20 apartments each. Underthe contract awarded the Employer-at the price of$600,000-the Employerwas todo the carpentry, masonry,and concretework on the project and also perform the on-site duties of a generalcontractor. The Employer's part ofthe work requiredits useof carpenters, bricklayers, cementfinishers,laborers, and an operating engineer.When work on the project began, Skippy assignedBlenkerto the job as the Employer's project superintend-ent.About 2 weeks later, however, Blenker had adisagreementwith Skippy and quit. Skippy then askedSchulist totake Blenker's,placeas superintendent. Skippytold Schulistthat he wanted Schulist primarily to run thecarpentry end of the job, but that he also expected Schulist,with his (Skippy's) help, toact asjob superintendent andassume fullmanagerial responsibility over all aspects of theEmployer's work on the project. Skippy explained that hedid not know when other work would call him away fromthe project, and that he therefore wanted to place Schulistin a positionof fullcommandso that Schulist alone couldrun the job should Skippy's absencebecome necessary.Schulist's"promotion" to the station of "job superin-tendent"did not carry with it an immediate raise in pay.Skippy told Schulist that he intended eventually to put himon a salary, but thathe was not in a financialposition to doso atthattime.Thereafter, at alltimes materialherein,Schulist continuedto workas anhourly rated employee,receivingthe journeyman carpenter's rate of pay, the sameas that of other journeyman carpenters on the job. Thisheld true until some time in the fall of 1972, when Schulist,then serving as a job superintendent for the Employer onanother work project, was first placed on a salary and alsogiven a vehicle, the latter apparently regarded as aperquisite of superintendentstatus.The project had basically two construction stages: theroughingin stageand the finishingstage.The first stageconsisted of the excavation, the laying of the foundation,and the laying out and construction of the framework andpartitions of the buildings. That stage took from March1971 to September 1971. During that stage, the Employerhad 18 to 25 employees working on the project. The secondstage consisted of all the other work required to make thebuildings ready for occupancy. That stage started inSeptember 1971 and was completed in May 1972. Duringthe latter stage the Employer had a reduced complement of8 to 10 employees working at the project.During the roughing in period, Skippy was personallypresent at the project site about 90 percent of the workingtime.'The employees engaged in the roughing in workwere divided into two crews, simultaneously working onseparate buildings. Schulist controlled the work of one ofthe crews; and Jim Guzman the work of the other.2Schulist during this period spent about 90 percent of histime physically working with the tools of his trade, e.g.,hammer and saw, performing layout and other work of akind that is generally classified as journeymen carpenterwork. During this period, Schulist also assigned work toemployees on his crew, instructed them on layouts,inspected the work done by them, saw to it that improperwork was corrected, attended along with Skippy confer-ences with the architect or owner when they came to thejob, and made arrangements with representatives of othersubcontractors on the job, such as the plumbing, heating,and electrical subcontractors, to have their work coordinat-ed with the roughing in work being performed by theEmployer.During the finishing stage, Schulist was most often theonly one present at the jobsite with authority to direct thework operations of the Employer's employees. BetweenOctober 1971 and January 1972, Skippy, who was by theninvolved with other jobs, was present at the Madison ViewApartments worksite only about 30 or 40 percent of thetime,and, from January 1972 to March of that year, whenwork was concluded, only about 10 percent of the time.During the latter period,3 Skippy usually came to theproject site for about a half hour before the start of theworkday, and on some days also stopped by briefly in theafternoon, to confer with Schulist about the progress beingmade and to find out whether Schulist needed anymaterials; there were some days when Skippy did not cometo the project site at all. Skippy left the details of directingthe work of the 8 or 10 men then on the job entirely toSchulist, who, without consulting Skippy, and based on hisown judgment of what individual employees were mostcapable of doing, made the specific work assignments toISkippywhile on the jobsite spent much of has time personallyhandled the payroll, and did the estimating work.When he was engaged inperformingwork tasks,such as operating the bulldozing equipment,work at the office, which was about I day a week,Schulist directed the workunloading materials with the forklift, helping with the layout work, andof his crew.working along with the roughing in crews.3 It was during this period that Schulist engaged in the conduct found by2Guzman also served as the Employer'smaterial expediter on the job,Respondent to have been in violation of its"no contract-no work" rule. WISCONSIN RIVERVALLEY DISTRICT COUNCIL225the employees and also checked on their performance.During the finishing stage of construction,Schulist spentmost of his time on supervisory activities, working with thetools of his trade only when he was caught up with hissupervisory duties; this amounted to only 30 percent of histime.Concerning Schulist's exercise of supervisory authorityin specific respects-in addition to his assignment anddirection of work, which have already been covered-theGeneral Counsel'switnesses testified to the followingeffect:Although Skippy himself did all the hiring, Schuliston some occasions interviewedjob applicants at the projectin Skippy's absence. Several employees working at theproject were hired by Skippy on Schulist's recommenda-tion.Several employees working at the project weredischarged by Skippy on the recommendation of Schulistwho had found fault with the quality of their workperformance.When it became necessary to reduce thework force at the end of the roughing in stage, Skippyconsulted with Schulist, and, relying on Schulist's greaterfamiliaritywith the abilities of the men acquired fromSchulist's experience in working more closely with them,followed "generally" Schulist's recommendations as towho should be selected for layoff. On a number ofoccasions, usually involving cement finishing work, Schu-list,ashe was authorized to do, assigned overtime work toemployees without consulting Skippy. Schulist also could,and did, grant employees' requests for time off to attend topersonal business. And, when inclement weather precludedscheduled work operations, Schulist also could, and did,decide on his own whether to assign employees to otherwork or send them home.2.FindingsAccepting at face value the above-summarized testimonyof Schulist and Skippy, which stands on this recorduncontradicted, there is clearlymore than enough tosupport a finding that Schulist occupied the status of a2(11) supervisor.Respondenturges,however, that thetestimony of thesewitnessesshould be ruled insufficientfor two reasons. It contends, first, that, as both Schulistand Skippy have a direct interest in the outcome of thiscase,no probative weight may be given to their "self-serving" testimonybecauseof the absence of corroboratingtestimony by disinterestedwitnesses. It contends, secondly,that, as the complaint specifically alleges that Schulistoccupied the status of a "superintendent," not merely thatof a supervisor, and as "the theme of the General Counsel'scase" was that Schulist was"theman who was running this$1,200,000 job," the burden was on the General Counsel, ifhe would support his complaint, to prove no less, and thatthis the General Counsel failed to do by credible evidence.Respondent's first contention is clearly without sub-stance.Thereisnoprinciple of law applicable to Boardproceedings that requires the testimony of interestedwitnessesto be ignored or rejected simply because of theabsenceof corroboration.Moreover,Respondent hasshown no reason why the same disinterested witnesses whoit says must have been available to the General Counsel("employees, subcontractors,materialmen, architects")could not also have been available to it. As for Respon-dent's second contention, the testimony of the GeneralCounsel'switnesses did impress me as overdrawn inattempting to portray Schulist as the one who wasprimarily charged with responsibility for running theMadison View Apartments project on behalf of theEmployer, and was therefore vested with the full range ofauthority normally associated with a job superintendent'sposition.This is particularly so insofar as that testimonyrelated to the roughing in stage during which Skippy madeithis business to be personally present at the project 90percent of the time. But neither the General Counsel'sfailure to establish convincingly that Schulist actuallyoccupied the position of a "job superintendent," in thesense in which that term is usually understood, nor thecomplaint's inaccurate characterization of Schulist's posi-tion as such, may properly be regarded as dispositive of theissue of Schulist's supervisory status. That issue must bedetermined not on the basis of the job title held, or on itspropriety, but by application of the standards defined inSection 2(11) of the Act. Nor does the overstatement by theGeneral Counsel'switnessesin that one respect necessarilyrequire, for that reason alone, rejection of their testimonyin all other respects.On the entire record, I find nothing inherently implausi-ble in, and no adequate basis for discrediting, theuncontroverted testimony of the General Counsel's wit-nesses relating to the specific respects in which Schulistactually exercised attributes of supervisory authority .4Based upon the testimony I find plausible, I am satisfied,and find, that in directing the work of the crew hecontrolled during the roughing in stage of the job, and,even more so, in directing the 8 or 10 employees whoremained on the project for the finishing work, Schulistwas called upon to, and did, exercise authority ofsufficiently substantial responsibility to place him in thecategory of a 2(11) supervisor, for that reason withoutmore. My conclusion that Schulist's status was indeed thatof a statutory supervisor, rather than simply that of a strawboss or leadman as'Respondent contends, is buttressed bythe further testimony I find plausible evidencing theeffective weight that has been given Schulist's recommen-dations concerning the hiring, firing, and layoff selectionof employees and the authority he has exercised withrespect to the assignment of overtime work and thegranting of employees' requests for time off.Accordingly, I find that at all times material herein,Schulist was a supervisor within the meaning of Section2(11) of the Act.D.As to Schulist's Status as an EmployerRepresentativeWithin the Purview of Section8(b)(1)(B)Under prevailing Board law, it is unnecessary to gobeyond the finding that Schulist was a 2(11) supervisor tosupport the further finding that he was also an employer4Respondent's cross-exanunation of Schuhst and Skippy was focusedthe job as a whole, and left virtually unchallenged the witnesses'specificalmost exclusively on an effort to impeach their testimony that Schulist wastestimony relating to Schulist's actual exercise of authority.a "job superintendent"charged with the primary responsibility for running 226DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative within the ambit of Section8(b)(1)(B). TheBoard in earlier cases has made it clear that the referencein that section to"r;.epresentatives for the purposes ofcollectivebargaining or the adjustment of grievances"must be broadly construed in line withwhathas come tobe known as the "reservoir doctrine." That doctrine, whichwas first enunciated in the.ToledoBladecase,5has sincebeen crystalized into what now appears to be an estab-lished Board principle thatAll persons who are"supervisors"within the meaningof the Act are employer"representatives for thepurposes of collective bargaining or the adjustment ofgrievances"within the purview of Section 8(b)(1)(B) oftheAct.SeeOperatingRngineers,Local No. 501 (AnheuserBusch,Inc.),1991siLRB5-5-1;Tom-NewspaperGuild,,(Times PublishingCompany),196 NLRB 1121,enforce-ment denied 489 F.2d 416(C.A. 3, 1973). Under theprinciple last stated,it is unnecessary to show that thesupervisor involved had ever actually represented theemployer in collective bargaining or in the adjustmentof grievances,or, if not,to show that he was vested atleast with theoretical power to be such a representative,or even to show that he occupied the kind of positionwhich made it likely that he would be cast in such arepresentative role should certain types of grievancesarise.The conclusion thata statutorysupervisor is alsoan 8(b)(1)(B) employer representative within the intentof Section 8(b)(1XB) is considered to be an automaticone.6In the instant case,there is no needto rely solely on theprinciple quoted above.For this record also supplies anevidentiary basis for finding Schulist to be an employerrepresentative for the adjustment of grievances.Thus, bothSchulist and Skippy testified that Schulist was specificallyauthorized to resolve employee grievances when necessary.Their generalized testimony to that effect is specificallysupported by Schulist's testimony,credited in this respect,citing two instances in which he actually participated in theresolution of employee grievances.One involved a com-plaint directed to him by employees during the roughing instage of the project about the insufficiency of toiletfacilities.Schulist satisfied that complaint,without firstconsulting Skippy, by directing two of the members of hiscrew to join hint in erecting an additional outhouse on theproject.The other involved an employee's complaint toSchulist that he had been shortchanged on hispaycheck.Schulist,after determining from his personalworkrecordsthat the complaint was a meritorious one, took up thematterwith the personwho handledtheEmployer'spayroll records,and the employee's complaint was satisfiedwhen the employee'spayroll record was found to be inerror.The particular nature of the supervisory position Schulistoccupied during the period when he was found byRespondent to have violated its "no contract-no work"rule is an additional factor that must be accordedsignificance.Itwillbe recalled that during that periodSkippy was absent from the jobsite 90 percent of the time,visiting the site to confer with Schulist for only briefperiods, usually before the employees started work. As thesupervisor delegated the authority and responsibility todirect employees in their work, and the highest manage-ment representative having direct contact with the employ-ees at the jobsite, Schulist was the employer representativeto whom the employees would naturally be expected tolook for the adjustment in the first instance of their on-the-job complaints, should any arise. And from this, I find, it isreasonable to infer that authority to handle and if possibleto settle such grievances must have been a corollaryincident to Schulist's authority to direct work. Such aninference is, of course, consistent with, and tends tosupport, the generalized direct testimony of the GeneralCounsel's witnesses as to Schulist's grievance adjustmentauthority.Accordingly,I find that Schulist at the times materialhereinwas a representative of the Employer for thepurposes of collective bargaining and the adjustment ofgrievances within the meaning of Section 8(b)(1)(B) of theAct.E.As to Respondent's 10(b) DefenseBefore reaching the question whether Respondent'sconduct vis-a-vis Schulist amounted to unlawful restraintand coercion within the meaning of Section 8(b)(1)(B), it isnecessary to pass on Respondent's 10(b) defense. As notedabove, the complaint alleges that each of the followingactions of Respondent constituted, separately, a violationof that section:(1) issuing the internal union complaintagainst Schulist and summoning him to appear beforeRespondent's trial committee on September30, 1972, todefendhimself againstcharges that he had violatedRespondent's "no contract-no work" order; (2) levying thefine of $1,300 against Schulist on September 30, 1972, forviolation of that order; and (3) instituting an action againstSchulist in the state court on or about June 22, 1973, tocollect the $1,300 fine. As the charge herein was not fileduntilAugust 20, 1973, it is Respondent's position that noconsideration may now be given to the alleged violationsthat are based on the conduct referred to in items (1) and(2),above,which occurred well outside the 6-monthlimitation period of Section 10(b). Although the conductreferred to in item (3) did occur within the 6-month period,it is Respondent's position that its action to collect the finecannot be found unlawful because such a finding wouldhave to rest on a finding that the fine itself is an unfairlabor practice, and the latter finding, it says, is precluded inthis caseby Section 10(b).75Toledo LocalsNos. 15-P and 272 ofthe Lithographers and Photo-Engravers International-Union (The Toledo Blade Company,Inc.),175 NLRB1072, enfd.437 F.2d 55(C.A. 6, 1971).See also,e.g., InternationalAssn. ofHeat & Frost Insulators,(Cork InsulatingCompany ofWisconsin,Inc.),189NLRB 854;Detroit Newspaper Printing Pressmen'sUnion No. 13 (TheDetroitFree Press),192 NLRB 106.6The Board's position in this respect was disapprovedby the ThirdCircuit Court of Appeals inErie NewspaperGuild v. N.LR.B,489 F2d 416,but is apparently still adheredto bythe Board.7Board precedent supports Respondent's reasoning as to the interdepen-dence of such findings where Sec.10(b) is involved.SeeInternationalAssociation of Machinists (Union CarbideCo.),180 NLRB875. The court in WISCONSIN RIVER VALLEY DISTRICT COUNCIL227Ifindmerit in Respondent's 10(b) defense only as itapplies to Respondent's conduct referred to in item (1),above, but not in its asserted application to Respondent'sactions in levying the fine and in thereafter institutingaction to enforce its collection. The evidence in this recordisundisputed that, although the fine was levied by theUnion's trial committee on September 30, 1972, Respon-dent did not notify Schulist of the fine, and neither Schulistnor the Employer became aware of it, until about June 22,1973, when Respondent instituted action against Schulistin the state court to collect the fine. The Board has held inanalogous circumstances that the 6-month limitationsperiod prescribed by Section 10(b) does not begin to runon an alleged unfair labor practice until the personadversely affected is put on notice, actually or construc-tively, of the act constituting it.Alabaster Lime Company,Inc.,194 NLRB 1116, 1118;L.C. Cassidy & Son, Inc.,185NLRB 920, 926.8 I find no substance in Respondent'sargument that Schulist, having been notified of the uniontrial,has no standing now to disclaim notice of itsoutcome. The law is clear that a union has a fiduciary dutyto notify a member of any adverse action it takes againsthim before that action becomes binding on the member.Teamsters Local Union No. 122 (Busch & Co.),203 NLRBNo. 157;Progressive Mine Workers (Peabody Coal Co.),173NLRB 1237. Moreover, as a supervisor, Schulist had noduty to respond to the union charges against him; indeedthe Board has held it to be a violation of Section 8(b)(1)(B)for a union to fine a supervisor for not doing so.SanFrancisco-Oakland Mailers Union (Northwest Publications,Inc.),172 NLRB 2173;Sheet Metal Workers (H. J. OttenCompany),193 NLRB 23, 26.Accordingly, save in the limited respect noted above, Ireject Respondent's 10(b) defense.F.As to the AllegedUnlawful Restraint andCoercion;Analysisand Concluding FindingsThe basic principles of law that must guide decision onthe issueofwhether Respondent's conduct in finingSchulist and in thereafter instituting action to collect thefine constituted unlawful restraint and coercion within themeaningof Section 8(b)(1)(B) are clearly defined byestablished Board precedent. The Board holds that anyinternalunion discipline that is directed against anemployer's representative, and is designed or has areasonabletendency to dilute the representative's fidelityto management's interests,is asmuch within the intendedscope of the 8(b)(1)(B) prohibition as is a union's coercivepressuresdirectly against an employer aimed at forcingchangesin the identity of management representatives. Toconstitute restraint and coercion under Section 8(b)(1)(B),as the Board construes that section, it is not essential thatthe discipline imposed on the supervisor-member be linkedto his performance of supervisory or managerial functions;it is enough that the discipline is related in some manner toan underlying dispute between the employer on the onehand and the union on the other .9 Union discipline of asupervisor-member is viewed by the Board as fallingoutside the proscription of Section 8(b)(1)(B) only wherethe union offense occasioning the discipline involves amatter purely of internal union administration, unrelated,either directly or indirectly, to any dispute between theunion and the employer, or to the supervisor's relationshipand fidelity to his employer. 10In the case at hand, there can be no doubt that the umonoffense for which Schulist was disciplined-working forthe Employer in disregard of Respondent's "no contract-no work" order-concerned more than a matter of purelyinternal union administration. It was directly related to anunderlying labor dispute between Respondent and Schu-list'semployer arising from the latter's unwillingness tobecome a signatory to Respondent's area contract. Contra-ry to Respondent's contention, it is immaterial underBoard law that the fine imposed on Schulist had nothing todo with his performance of supervisory functions, but wasbottomed entirely upon his continuing to work for theEmployer with the tools of his trade. The Board inanalogous circumstances has repeatedly and consistentlyrejected like contentions, holding that umon disciplinaryaction taken against a supervisor-member need not berelated to the performance of his supervisory functions toconstitute restraint and coercion within the proscription ofSection 8(b)(l)(B).1iThe only question remaining is whether Respondent'slack of knowledge of Schulist's supervisory status when itlevied the fine against him constitutes a defense to itsotherwise unlawful conduct. I hold that it does not.Respondent's good faith is not involved, for the test ofrestraint and coercion under Section 8(b)(1)(B) turns noton the union's motive, but on whether the union engagedin conduct which, it can be reasonably said, tends torestrainor coerce employers within the intent of thatsection.Nor is there anything in the language of Section8(b)(1)(B) that prescribesscienteras an element of thatunfair labor practice.12 In its inhibitory impact uponSchulistand the Employer, the coercion inherent inRespondent's conduct in levying and in thereafter seekingto collect the fine wasnot lessbecause Respondent wasunaware of Schulist's supervisory status when it levied thefine,and in theory might not have taken that actionotherwise.13 Even if it be assumed that Respondent wouldthe cited case reversed the Board and held that a suit to collect a fine, whichbut for Sec 10(b) would have been found unlawful, was independentlyviolative of the Act.Shumate v NLRB,452 F.2d 717 (CA 4,197 1) Onremand, however, the Board, although adopting the court's position forpurposes of that case, made clear that it was not thereby acquiescing in thecourt's view of the law 196 NLRB 785 But cfLocal 1101 CommunicationsWorkers (New York Telephone Co),208 NLRB No 328 See,also,N L,R B vShawneeIndustries,Inc,333 F 2d 221, 224 (C A10, 1964)9 See,e g, New Mexico District Council (S S Horner Co),176 NLRB797, enfd 454 F 2d 1116 (C A 10, 1972),Local No 2150, IBEW (WisconsinElectricPower Co),192 NLRB 77, enfd 486 F2d 602 (C.A 7, 1973),IBEW, Local 134 (Illinois Bell Company),192NLRB85, reversed andremanded 487 F 2d 1143 (C A D.C., 1973),cert grantedJanuary 1, 1974.10 See,e.g.,Local 453,Brotherhoodof Painters,183 NLRB 18711See,e.g, cases cited in fn9, supra12CfIntlLadies'GarmentWorkers'Union,AFL-CIO [Bernhard-Altmann] v NLRB ,366 U.S 731, 738-739 (1961)13Actually, the probabilityisthatRespondentwould haveacted nodifferentlyhad itknown Kiyek,who filed the charges against Schulistleading to the fine, left no doubt in his testimonythat the onlycriterion withwhich he wasconcerned was whether Schulist worked with the tools of the(Continued) 228DECISIONSOF NATIONALLABOR RELATIONS BOARDnot have taken the action it did but for its mistaken beliefthat Schulist's work for the Employer was exclusively thatof a journeyman carpenter. I think it evident that in asituation such as thi-, the Union should be held legallychargeable for and be required to remedy the conse-quences of its mistake. Although Section 8(b)(1)(B) isframed in terms of restraint and coercion of an employer, ithas been interpreted in practical effect as also shielding asupervisor from union discipline for conduct connectedwith his employment relationship. Here, as a result ofRespondent'smistake, Schulist has been penalized byRespondent in the amount of $1,300 for engaging inconduct that the Board holds is immune under the Actfrom union discipline.While Respondent's attitude inimposing the fine might not be otherwise censurable, it isonly just and proper that, as between Respondent whomade the mistake and Schulist who was the victim of it, theperpetrator should bear the onus of its own error. Thisconclusion, while giving Schulist the protection assured bythe Act, imposes no particular hardship on Respondent, asthe unfair labor practice determination to which it leadswill requireRespondent by way of remedy simply torefrain from conduct the law condemns and to relinquishitsclaim to a fine which under the law it could not haverightfully imposed.Accordingly, on all the evidence and for the reasons thathave been stated, I conclude and find that Respondentengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(b)(1)(B) and 2(6) and (7)of the Act by fining Schulist for failing to comply with its"no contract-no work" order, and by thereafter institutingaction against Schulist in an attempt to collect the fine.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(l)(B) of the Act,itwillbe recommended that Respondent be ordered toceaseand desist therefrom, and from like and relatedconduct, and that it take certain affirmative action which Ifindnecessary to effectuate the policies of the Act,including the rescission of its action in fining Schulist, theexpungingof all records thereof in its files, and the postingof appropriate notices.Upon the foregoing findings of fact and conclusions, andthe entire record, I issue the following recommended:ORDER 14Respondent, Wisconsin River Valley District Council oftheUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, its officers, agents, and representa-tives, shall:carpenters'trade, if Schuhst did, he was not a supervisor,according toKiyek's definition of that term14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes1.Cease and desist from:(a)Restraining or coercing Skippy Enterprises, Inc., intheselectionof representatives for the purposes ofcollective bargaining or the adjustment of grievances byfining, otherwise disciplining, or attempting by any meansto collect or enforce any fine or discipline imposedagainstany such representative, including Raymond Schulist forfailing to comply with a "no contract-no work" order, orsimilar order of Respondent, or for working for SkippyEnterprises, Inc., while Respondent is engaged in a labordispute with that Employer.(b) Engaging in any like or related conduct constitutingsuch restraint and coercion.2.Take the following affirmative action designed toeffectuate the purposes of the Act:(a)Rescind and expunge all records of the fine leviedagainst Raymond Schulrst on September 30, 1972, becausehe had worked for Skippy Enterprises, Inc., in violation ofa "no contract-no work" order of Respondent.(b) Advise Raymond Schulist in writing that the said finehas been rescinded and that the records of such fine havebeen expunged.(c) Post at its business office and meeting hall copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Furnish the Regional Director for Region 30 signedcopies of said notice for posting by Skippy Enterprises,Inc, if willing, in places where notices to employees arecustomarily posted.(e)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.15In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT restrain or coerce Skippy Enterprises,Inc., in the selection of representatives for the purposeof collective bargaining or the adjustment of grievancesby fining, otherwise disciplining, or attempting in anymanner to collect or enforce any fine or disciplineheretofore imposed against any such representative,including Raymond Schulist, for failing to comply witha "no contract-no work" order, or similar order, or forworking for Skippy Enterprises, Inc., during a timewhen we are engaged in a labor dispute with thatemployer. WISCONSINRIVER VALLEYDISTRICTCOUNCILWE WILLNOT engage in any like or relatedconductconstituting such restraint or coercion.WE WILL rescind and expunge all records of the finelevied by us against Raymond Schulist on September30, 1972,because hehad worked for Skippy Enterpris-es, Inc.,in violation of our "no contract-no work"order.WISCONSIN RIVER VALLEYDISTRICT COUNCIL OF THEUNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO(Labor Organization)DatedBy229(Representative)(Title)This is an official notice andmustnot be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,CommerceBuilding,Second Floor, 744 North FourthStreet,Milwaukee, 'Wisconsin 53203,Telephone 414-224-3861.